Citation Nr: 0608457	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  00-02 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to service connection for arthritis of joints 
other than the fingers, right shoulder, right knee and back, 
including as a result of exposure to herbicides during active 
service.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In September 2003, the Board denied the veteran's appeal 
seeking service connection for arthritis of the fingers, 
right shoulder, right knee, and back, as well as for a right 
hip tumor, a shell fragment wound (SFW) of the left ankle, 
and several other disabilities.  Noting that there were 
"medical assessments of arthritis in areas other than the 
fingers, right shoulder, right knee and back," the Board 
remanded the appeal for additional development in order to 
adequately identify the etiology of the arthritis in these 
additional areas.  Thus, the remaining matters for appellate 
review are as listed on the title page.  


FINDING OF FACT

Arthritis of joints other than the fingers, right shoulder, 
right knee and back was not present within one year of the 
veteran's discharge from a service, and is not etiologically 
related to service.  


CONCLUSION OF LAW

Arthritis of joints other than the fingers, right shoulder, 
right knee and back was not incurred in or aggravated by 
active service nor may it be presumed to have been incurred 
or aggravated during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Id. at 
119.  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall  .  .  . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide to provide such notice in connection 
with adjudications prior to enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

In the present case, the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  He was 
provided with the notice required by the VCAA by 
correspondence dated in March 2001 and May 2004.  Although 
the originating agency did not specifically request him to 
submit any pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
request him to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
such evidence.  Therefore, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  In particular, the veteran's 
service medical records as well as post service treatment 
records have been obtained.  In addition, he has been 
provided VA examinations in connection with his claims.  
Neither the veteran nor his representative has identified any 
outstanding, available evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.




II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  In addition, arthritis may be presumed to have been 
incurred or aggravated in service if it was manifested to a 
compensable (10 percent) degree within one year of the 
claimant's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 U.S.C.A. § 1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  It also provides presumptive service connection on the 
basis of herbicide exposure for each additional disease that 
the Secretary determines in regulations prescribed under this 
section warrants a presumption of service-connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).  

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review. 38 
U.S.C.A. § 1116(b)(2).  

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).  

Arthritis is not among the diseases specified in 38 U.S.C.A. 
§ 1116(a).  In addition, the Secretary has not determined, on 
the basis of sound medical and scientific evidence, that a 
positive association exists between (A) the exposure of 
humans to an herbicide agent, and (B) the occurrence of 
arthritis in humans.  See 38 C.F.R. § 3.309(e).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


III.  Factual Background 

The veteran served in the Republic of Vietnam.  His awards 
and decorations include the Combat Infantryman's Badge.  The 
service medical records do not show that the veteran was 
found to have arthritis.  His musculoskeletal system was 
found to be normal on the separation examination in September 
1970.

In October 1995, the veteran filed a claim for service 
connection for arthritis of multiple joints. He identified 
only VA treatment, beginning in 1995.

In November 1995, the veteran presented for a VA examination.  
He complained of spine problems, arthritis and lumps on his 
legs.  He reported problems with his fingers, right shoulder, 
right wrist, left hip, low back, knees and ankles.  The 
examiner noted no interphalangeal joint deformities of 
rheumatoid arthritis when evaluating the upper extremities.  
The examiner diagnosed peripheral joint arthralgia secondary 
to diagnosed and confirmed degenerative joint disease of the 
peripheral area plus early rheumatoid arthritis in the 
peripheral area and in the hip and lumbar spine area; status 
post old residual of right shoulder repair for recurrent 
dislocation with marked limitation of range of motion with 
traumatic arthritis, degenerative arthritis and "supposed to 
be rheumatoid arthritis" of that area; and status post 
residual of internal derangement of the right knee secondary 
to a job injury with subjective symptoms of pain and weight 
bearing.  

The claims files contain records from the SSA, which reflect 
an award of benefits based on rheumatoid arthritis of 
multiple joints, specifically noting changes in the hands and 
wrists.  The February 1996 record of a determination 
examination notes the veteran's complaints of pain, swelling 
and redness in the hands and fingers, as well as his wrist, 
elbows, left hip, left knee, both ankles, and toes.  Evidence 
of rheumatoid deformities was stated to be present in both 
hands.  

VA rheumatology records dated in January and March 1996 
reflect the veteran's complaints of pain in the hands, left 
hip, and left ankle.  An October 1996 VA progress note 
reflects rheumatology following for diffuse joint complaints.  

In a statement received in February 1997, the veteran 
indicated that he had been sprayed with Agent Orange while in 
service and also that he had been stationed in defoliated 
areas.  

On VA orthopedic examination in July 1998, the veteran 
claimed that he was exposed to herbicides during Vietnam.  He 
reported that he had problems with multiple joints.  X-rays 
of the hips were unremarkable.  The diagnoses included 
peripheral joint arthalgia with subjective symptoms of 
rheumatoid arthritis.  The examiner opined that the objective 
signs of rheumatoid arthritis were negative.  Osteoarthritic 
changes of the joints, especially of the hands knees and 
elbows, were noted.  The left knee and elbows were 
unremarkable on X-ray examination.  

On a VA examination in June 2004, the final diagnoses include 
no objective findings for a disability or abnormalities of 
the hips; complaints of arthritis with severe arthritis of 
the right shoulder.  X-ray studies also showed arthritis in 
the left shoulder and left knee, and the examiner reportedly 
found no objective evidence of disability in the wrists, 
elbows, ankles, and feet.  The examiner then reported that he 
found no evidence of any "significant" arthritis secondary 
to the veteran's exposure to herbicides in service.  

VA outpatient records dated from 1994 to 2005 reflect 
treatment for various conditions, including, rheumatoid 
arthritis and pain affecting multiple joints.  Several 
records note hypertrophic degenerative joint arthritis in the 
left shoulder with a cystic lesion at the left humeral neck.  

The veteran was afforded a VA examination in June 2005.  The 
examiner noted that the veteran had a definite history of 
herbicide exposure for three days and three nights, as well 
as drinking water contaminated with herbicides.  The examiner 
indicated that currently the veteran had no signs of systemic 
arthritis of the upper extremities or the ankles.  As a 
result, the examiner indicated that no systemic disease 
regarding arthritis was diagnosed and no multiple arthritic 
condition was clinically found.  

Following a review of the claims files, the June 2005 
examiner prepared an addendum in September 2005.  He noted 
that the veteran underwent a whole body scan in March 2005.  
The results reviewed increased uptake in the right shoulder 
due to a previous shoulder surgery.  The only other positive 
finding on the bone scan was osteoarthritis of the 
tarsometatarsal joint of the right foot.  The rest of the 
bony skeleton was unremarkable.  The examiner opined that it 
was less likely than not that the right foot osteoarthritis 
was related to military service.  


III.  Analysis

As noted above, service connection for arthritis of the 
fingers, right shoulder, right knee, and back was denied by 
the Board in September 2003.  Thus, the question before the 
Board is whether service connection is warranted for 
arthritis in any other joints.  

There is conflicting medical evidence concerning the joints 
currently affected by arthritis.  What is clear is that there 
is no medical evidence of arthritis in service or until years 
thereafter.  Moreover, there is no medical evidence of a 
nexus between the veteran's claimed arthritis and his 
military service, to include exposure to herbicides in 
service.  Arthritis is not subject to presumptive service 
connection on the basis of herbicide exposure because the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that the credible evidence for an 
association between herbicide exposure and the development of 
arthritis in humans is equal to or outweighs the credible 
evidence against the association.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  
 
On VA examination in  June 2004 the examiner found no 
evidence of any "significant" arthritis secondary to the 
veteran's exposure to herbicides in service.  In addition, 
the June 2005 examiner opined that arthritis was only present 
in the veteran's right shoulder and right foot, and that the 
arthritis in his right foot was less likely than not related 
to any incident of military service 

In essence, the evidence of a nexus between the claimed 
arthritis and the veteran's military service is limited to 
the veteran's own statements.  This is not competent evidence 
of the alleged nexus because lay persons, such as the 
veteran, are not competent to provide opinions concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed arthritis.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  


ORDER

Entitlement to service connection for arthritis of joints 
other than the fingers, right shoulder, right knee and back, 
including as a result of exposure to herbicides during active 
service, is denied.  



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


